FLETCHER, Judge.
Although we affirm, we once again1 are dismayed by the prosecution’s cavalier attitude relative to its duty to seek justice and fairness as well as convictions. We suggest that prosecutors re-examine their loyalty toward their obligation to guard the rights of the accused as well as those of the public. If on reflection they find that they lack the necessary loyalty, they should develop it or follow a different route on the paths of life.
Affirmed.

. See for example Judge Ramirez concurring opinion in Rodriguez v. State, 794 So.2d 711 (Fla. 3d DCA 2001).